DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/25/2022 has been entered.  Claims 1-20 are pending in the application.  The objection to the drawings previously set forth is withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive or are addressed with the new ground of rejection presented below.
Regarding device claims e.g. 1 and 19, as best understood the newly added limitations “configured to reduce usage of heat… operated at ambient room temperature” requires the capability to perform depressurization at ambient room temperature, which when employing CO2 as the solvent requires the capability to operate at a pressure sufficiently low to produce gaseous CO2 at ambient room temperature (as applicant has defined the temperature range).  Figure 10 of the instant application demonstrates the boundaries for this behavior (though not stated, Figure 10 appears to use psi for units of pressure given the location of the critical point).  As such, at most the claim limitation appears to require that the device is capable of operating at a pressure of around 570-1000 psi or lower.  The device taught by Chess is capable of operating the separator at a pressure range of 200-400 psi [0026] and therefore would clearly be capable of operating according to the claimed intended use.  Whether “heat usage” is reduced is further drawn to the intended use.
2 extraction and teaches that ambient room temperature depressurization may be employed and may allow for fast separations of the solvent from the extracted material.  As such, operating at lower temperatures i.e. room temperature would further represent an obvious modification for one of ordinary skill in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 10, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chess (US PGPub 2017/0014731 A1).
	With respect to claims 1, and 19, Chess teaches systems, devices, and methods for extraction which, as best understood, anticipated the claimed invention [Chess claims 1-2].  Chess teaches extraction of organic materials using compressed solvents e.g. liquefied, compressed gasses [Abs] e.g. CO2 which is applied to extract a target substance from a sample [0025-0026], as well as a filtration system including e.g. suitable membranes which properties that allow for isolation of desired product 
	Applicant amended to require that the system is configured to reduce usage of heat and be operated at ambient room temperature.  Such limitation is drawn to the intended use and does not distinguish the structure of the device, and Chess teaches that the separation system may operate at 200-400 psi [0026] which would be capable of separating CO2 as a gas at ambient room temperature.
	With respect to claim 2, Chess teaches operating in some embodiments at about 800 psi and 120° F, which lie within the claimed ranges and therefore anticipate them.  See further [0026]; the system would be capable of operating at up to 15000 psi and temperatures of up to 50° C (122° F) such that the taught system is clearly capable of meeting the strictest requirements of the claimed range.
	With respect to claim 4, Chess teaches retaining e.g. waxes and chlorophyll with upstream filters [0010].
	Regardless, see MPEP 2115; the material worked upon by a system does not impart patentability to the claims.
	With respect to claim 5, Chess teaches that terpenes may represent a product i.e. retained by a downstream filter (and therefore representing a permeate of an upstream filter) [0010].

With respect to claim 7, Chess does not teach or require any additional evaporation, rotary, or distillation system beyond the taught separation systems (which are depressurization systems consistent with the instant invention).
	With respect to claim 10, Chess teaches that the system may include a filter system positioned between the extraction and depressurization (/separation) systems, or integrated at least partially into the separation system, as discussed above [Chess claims 1-2], such that the system would be capable of operating as claimed.
	With respect to claim 14, as above Chess teaches liquid CO2 as an exemplary solvent.
	With respect to claim 16, Chess teaches that the filter system may include multiple chambers with multiple filters i.e. in series, to provide separations at different pore sizes [0029].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US PGPub 2018/0099235 A1) in view of Chess, optionally in view of Huang et al (CN 102727629 A).
A machine translation of Huang is provided with this action.	
With respect to claims 1 and 19, Joseph teaches systems, devices, and methods for extracting material by using a compressed liquid in an extraction step, and depressurizing e.g. to convert to a gas in a separation step [Abs].  This may further include filters provided in e.g. the extraction vessel to retain portions of the source material while allowing the process stream to pass [0079].  The system operates in a manner consistent with the claimed invention i.e. compressed solvent is added to a source material, thereby extracting target materials, and the solvent is passed (e.g. through suitable filters) to a 
	Joseph is silent to the use of a membrane for the filtration system to separate the solvent from at least some portion of undesired compounds.  However, as discussed above, Chess teaches a similar system operating upon the same general principles, and teaches that filtration membranes may be employed to allow for targeted separations i.e. multiple series of filters may be employed to selectively separate e.g. waxes and chlorophyll, intermediate compounds, monoterpenes, and the like [0010].  In view of this, the use of membranes for at least some level of filtration in Joseph’s taught system and process would have been obvious to one of ordinary skill in the art.
Applicant amended to require that the system is configured to reduce usage of heat and be operated at ambient room temperature.  Such limitation is drawn to the intended use and does not distinguish the structure of the device, and Chess teaches that the separation system may operate at 200-400 psi [0026] which would be capable of separating CO2 as a gas at ambient room temperature.  Additionally, Joseph suggests about 300 psi for the separation chamber [0150] which would be capable of separating at ambient room temperature.
Alternatively, Huang teaches supercritical extraction with good efficiency, low consumption, and no pollution [Abs] with supercritical CO2 [0014] and subsequent depressurization separation at ambient temperature [0015] which allows for quick, efficient separation as well as low energy consumption [0019].
	It would have been obvious to one of ordinary skill in the art to modify the system taught by Chess to configure it to operate at lower temperatures, including ambient room temperature for the extraction/separation system because, as in Huang, lower temperatures are useful for supercritical CO2 extraction and allow for good extraction, fast separation, and lower energy consumption.
With respect to claim 2, the system taught by Joseph is at minimum capable of processing fluids under the claimed conditions, as it teaches appropriate pressure ranges e.g. up to 1500 or up to 5000 psi and teaches the ability to operate at even higher temperatures e.g. 250° F at points, though the stream is cooled to about 85° F at points in the system [0075].  The specific operating conditions represent the intended use of the claimed system, and the system taught by Joseph is disclosed as being capable of such conditions.
	Additionally, as discussed above, the system of Chess would similarly be capable of operating under such conditions.
	With respect to claim 3, as above Chess teaches employing filters with particular pore sizes designed to retain particular target substances [Abs, 0010].  Chess does not explicitly teach NF but, at minimum, NF would have been obvious because Chess already suggests optimization of pore sizes.  The system may employ a pump in combination with the membranes [0029].
	With respect to claim 4, Joseph teaches that the materials for extraction may be botanical, but does not specify target materials vs. undesired materials.  Chess teaches retaining e.g. waxes and chlorophyll with upstream filters [0010].
	Regardless, see MPEP 2115; the material worked upon by a system does not impart patentability to the claims.
	With respect to claim 5, Joseph teaches that the materials for extraction may be botanical, but does not specify target materials vs. undesired materials.  Chess teaches that terpenes may represent a product i.e. retained by a downstream filter (and therefore representing a permeate of an upstream filter) [0010].
Regardless, see MPEP 2115; the material worked upon by a system does not impart patentability to the claims.
With respect to claims 6 and 7, as best understood the system is capable of operating at the same pressure ranges as the instant invention and operates using the same principals and solvents, such that it would similarly be capable of operating in the claimed manner.  Further, Joseph does not teach or require any additional separating system i.e. rotary, evaporative, or distillation system or the like beyond the depressurization system.
With respect to claims 8 and 9, the system may be configured to operate in a continuous mode i.e. by using multiple units which may be switched in or out [0071], as well as in a batch mode [0274].
With respect to claim 10, Joseph teaches a direct flow path (i.e. including a suitable filter) between the extraction and separation units [0081, Fig. 1] such that the system would be capable of being operated in the claimed manner.
With respect to claims 11 and 12, as above the system is capable of operating at pressures which are sufficiently high to produce useful solvent even at ambient room temperature, given the definitions provided in the instant specification [00146] (i.e. capable of operating at above 800 psi, or above 1070 psi), or which are sufficiently low to allow separation as gas.  As such, the system would be capable of operating as claimed.
With respect to claim 13, See MPEP 2115; the material worked upon by a system does not impart patentability to the claims.  Absent evidence to the contrary, the claimed ratio e.g. sample size does not distinguish structurally over the prior art.  Regardless, because the purpose of the system is to effect extraction (using the same methods as the instant invention), at minimum optimization of sample and solvent ratios would represent obvious engineering choices for one of ordinary skill in the art.
With respect to claim 14, Joseph teaches that compressed CO2 may be a useful solvent [0037].  As above, Chess employs the same.
With respect to claim 16, as above at least Chess suggests employing multiple filters in multiple chambers i.e. to provide specific targeted removal of various components.  Such a feature would have been obvious to include in Joseph’s taught system for the same purpose.
	With respect to claim 18, as above the system is capable of operating at a wide range of temperatures and pressures, and is designed to allow supercritical and/or subcritical application of a solvent such as CO2, which may be provided in extraction as a liquid and may be passed to separation to convert to a gas.  As such, the claimed capabilities are present in the taught system or are at minimum obvious over the taught system.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of Chess (optionally in view of Huang et al), further in view of Sarrade et al (US 5,961,835).
	With respect to claim 15, Joseph and Chess teach as above but are silent to specific membrane materials.
	However, Sarrade teaches extractions using e.g. supercritical fluids and nanofiltration [Abs] which may employ organic or mineral or organomineral membranes [Col. 3 lines 24-27] so long as they are compatible with the solvent, e.g. ceramic membranes or polymeric membranes [Col. 3 lines 28-50].
	It would have been obvious to one of ordinary skill in the art to employ such materials for the membranes taught by Chess in the system of Joseph, because neither Chess nor Joseph particularly limit the materials to be employed, and Sarrade suggests they are compatible with this class of extraction.
	With respect to claim 17, Joseph teaches as above including systems with multiple extraction vessels, but is silent to employing vessels to act on the retentate of a separation.  However, Sarrade teaches that the retentate of a nanofiltration system can be passed to subsequent operations e.g. to further separation systems (57) as well as recirculated to the extraction system (27) [Col. 5 lines 24-33].  The system further includes a suitable temperature regulator for the filter [Col. 5 lines 50-57].
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of Chess, further in view of Huang et al.
	See the alternative rejection of claims 1 and 19 above.  Operation of the depressurization system at lower temperature would have been obvious because, as in Huang, operating the systems at lower temperatures is viable for supercritical CO2 extraction and leads to good extraction, fast separation, and low energy cost.

Claims 1, 2, 4, 5, 7, 10, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chess in view of Huang et al.
	With respect to claims 1, 2, 4, 5, 7, 10, 14, 16, and 19, this is presented as an alternative ground of rejection to those discussed above.  Chess is silent to operating the device as disclosed at ambient room temperature for separation/depressurization.  However, Huang teaches supercritical extraction with good efficiency, low consumption, and no pollution [Abs] with supercritical CO2 [0014] and subsequent depressurization separation at ambient temperature [0015] which allows for quick, efficient separation as well as low energy consumption [0019].
	It would have been obvious to one of ordinary skill in the art to modify the system taught by Chess to configure it to operate at lower temperatures, including ambient room temperature for the extraction/separation system because, as in Huang, lower temperatures are useful for supercritical CO2 extraction and allow for good extraction, fast separation, and lower energy consumption.
With respect to claim 20, Chess is silent to operating the depressurization system at room temperature.  However, as above, such operation would have been obvious because, as in Huang, operating the systems at lower temperatures is viable for supercritical CO2 extraction and leads to good extraction, fast separation, and low energy cost.
	Claims 6, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chess (or Chess in view of Huang et al).
With respect to claim 6, as best understood the system is capable of operating at the same pressure ranges as the instant invention and operates using the same principals and solvents, such that it would similarly be capable of operating in the claimed manner.  Alternatively, at minimum such capabilities would have been obvious i.e. to optimize the energy requirements for heating and maintaining pressure and the like.
With respect to claims 11 and 12, as above the system is capable of operating at pressures which are sufficiently high to produce useful solvent even at ambient room temperature, given the definitions provided in the instant specification [00146] (i.e. capable of operating at above 800 psi, or above 1070 psi), or which are sufficiently low to allow separation as gas.  As such, the system would be capable of operating as claimed or, alternatively, at minimum such capabilities would have been obvious i.e. to optimize the energy requirements for heating and maintaining pressure and the like.
With respect to claim 13, See MPEP 2115; the material worked upon by a system does not impart patentability to the claims.  Absent evidence to the contrary, the claimed ratio e.g. sample size does not distinguish structurally over the prior art.  Regardless, because the purpose of the system is to effect extraction (using the same methods as the instant invention), at minimum optimization of sample and solvent ratios would represent obvious engineering choices for one of ordinary skill in the art.
With respect to claim 18, as above the system is capable of operating at a wide range of temperatures and pressures, and is designed to allow supercritical and/or subcritical application of a solvent such as CO2, which may be provided in extraction as a liquid and may be passed to separation to convert to a gas.  As such, the claimed capabilities are present in the taught system or are at minimum obvious over the taught system.
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chess or, in the alternative, under 35 U.S.C. 103 as obvious over Chess in view of Joseph (or Chess in view of Joseph and Huang et al).
The claimed configurations i.e. continuous vs. batch appear to represent the intended use of the claimed device; Chess teaches what is understood to represent an integrated system that would be capable of operating in a continuous or batch manner, absent clarification of the requirements.
Alternatively, as discussed above Joseph teaches provisions for continuous and batch operations e.g. including multiple units in parallel, and it would have been obvious to include such capabilities in Chess’ taught system to enhance the uptime.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chess (or Chess in view of Huang et al).
	As above Chess teaches employing filters with particular pore sizes designed to retain particular target substances [Abs, 0010].  Chess does not explicitly teach NF but, at minimum, NF would have been obvious because Chess already suggests optimization of pore sizes.  The system may employ a pump in combination with the membranes [0029].
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chess (or Chess in view of Huang et al) in view of Sarrade et al (US 5,961,835).
	With respect to claim 15, Chess teaches as above but are silent to specific membrane materials.

	It would have been obvious to one of ordinary skill in the art to employ such materials for the membranes taught by Chess, because neither Chess does not particularly limit the materials to be employed, and Sarrade suggests they are compatible with this class of extraction.
	With respect to claim 17, Chess teaches as above but is silent to employing vessels to act on the retentate of a separation.  However, Sarrade teaches that the retentate of a nanofiltration system can be passed to subsequent operations e.g. to further separation systems (57) as well as recirculated to the extraction system (27) [Col. 5 lines 24-33].  The system further includes a suitable temperature regulator for the filter [Col. 5 lines 50-57].
	See MPEP 2144.04 VI.B; duplication of parts or systems would have been obvious to one of ordinary skill in the art, and specifically employing the retentate of a filtration step in subsequent “systems” of extraction and/or separation would have been obvious in view of at least Sarrade, which teaches performing subsequent operations on the retentate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777